Turcotte, J.
This is an appeal of the trial judge's denial of a motion by the plaintiff for summary judgment, an interlocutory mattér. The plaintiff is not entitled to piecemeal appellate review. The appeal 'is lacking the judge's necessary certificate.
“There is no right to immediate appellate review of interlocutory orders or rulings. An appeal of an interlocutory ruling may be brought to this divison only with the consent, or upon the voluntary report, of the trial judge pursuant to G.L. c. 231 § 108, and Dist/Mun. Cts. R. Civ. P., Rule 64(d). The report of an interlocutory order or ruling should contain an express, written certification in the report that the interlocutory ruling in question ‘so affects the merits of the controversy that it ought, injustice, to be determined by the Appellate Division before farther proceedings are had.’ ” Hearthside Court Condominium Trust at Pembroke v. Paul Kerrigan and Another, 1988 Mass. App. Div. 57.2
Report dismissed.

 Also see Real Property v. Pitt, 230 Mass. 526 (1918).